      Case 1:19-cv-00204-AWI-BAM Document 35-1 Filed 09/16/19 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                                       FOR THE
                            EASTERN DISTRICT OF CALIFORNIA

                                    OFFICE OF THE CLERK
                                       2500 Tulare Street
                                       Fresno, CA 93721




TO:            CLERK, U.S. COURT OF APPEALS


FROM:          CLERK, U.S. DISTRICT COURT


SUBJECT:       NEW APPEALS DOCKETING INFORMATION


CASE INFORMATION

USDC Number:                           1:19−CV−00204−AWI−BAM

USDC Judge:                            DISTRICT JUDGE ANTHONY W. ISHII

USCA Number:                           NEW APPEAL

Complete Case Title:                   ANGELINA NUNES vs. CARRIE STEPHENS

Type:                                  CIVIL

Complaint Filed:                       2/12/2019

Appealed Order/Judgment Filed:         8/22/2019

Court Reporter Information:




FEE INFORMATION

                                       Fee Status: Paid on 9/13/2019 in the amount of $505.00



                   Information prepared by: /s/ S. Sant Agata , Deputy Clerk
